EXHIBITS 5.1 AND 23.2 STEVEN I. WEINBERGER, P.A. 1200 N. Federal Highway, Suite 200 Boca Raton, Florida 33432 June 18, 2014 Fusion Telecommunications International, Inc. 420 Lexington Avenue, Suite 1718 New York, NY 10170 Re: Amendment No. 1 to Registration Statement on Form S-1 on Form S-3 (the "Registration Statement"); Fusion Telecommunications International, Inc. (the "Company") Gentlemen: This opinion is submitted pursuant to the applicable rules of the Securities and Exchange Commission in connection with the registration for public resale of an aggregate of 8,414,904 shares of common stock consisting of 1,213,040 shares of outstanding common stock (the “Outstanding Shares”), 4,049,100 shares of common stock issuable upon conversion of outstanding preferred stock (“Conversion Shares”) and 3,152,764 shares of common stock issuable upon exercise of outstanding common stock purchase warrants (“Warrant Shares”, and together with the Outstanding Shares and Conversion Shares, the "Shares"); all as described in Amendment No. 1 to the Company’s Registration Statement on Form S-1 on Form S-3 to which this opinion relates. In connection therewith, we have examined and relied upon original, certified, conformed, photostat or other copies of (a) the Certificate of Incorporation, as amended, and Bylaws of the Company; (b) resolutions of the Board of Directors of the Company authorizing the issuance of the Shares; (c) the Registration Statement and the exhibits thereto; (d) the agreements, instruments and documents pursuant to which the Shares were or will beissued; (e) applicable provisions of the Constitution of the State of Delaware, the corporate laws of the State of Delaware and published judicial and administrative interpretations thereof, and (f) such other matters of law as we have deemed necessary for the expression of the opinion herein contained. In all such examinations, we have assumed the genuineness of all signatures on original documents, and the conformity to originals or certified documents of all copies submitted to us as conformed, photostat or other copies. In passing upon certain corporate records and documents of the Company, we have necessarily assumed the correctness and completeness of the statements made or included therein by the Company, and we express no opinion thereon. As to the various questions of fact material to this opinion, we have relied, to the extent we deemed reasonably appropriate, upon representations or certificates of officers or directors of the Company and upon documents, records and instruments furnished to us by the Company, without independently checking or verifying the accuracy of such documents, records and instruments. Based upon and subject to the foregoing, we are of the opinion that (a) the Outstanding Shares have been legally issued, fully paid and non-assessable; and (b)(i) the Conversion Shares, when issued upon due conversion of the preferred stock, and (ii) the Warrant Shares, when issued upon payment of the agreed upon consideration therefore, will each be legally issued, fully paid and non-assessable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to the use of our name under the caption "Legal Matters" in the prospectus forming a part of the Registration Statement; provided that such consent shall not constitute an admission that we are an “Expert” within the meaning of the Securities Act of 1933, as amended. Sincerely, /s/ STEVEN I. WEINBERGER, P.A.
